Case 1:19-cr-00561-LAP Document 369 Filed 09/16/21 Page 1 of1

LAW OFFICE OF RONALD L. KUBY
ATTORNEYS AT LAW
119 West 23£2 STREET, SUITE SOO
New York, New York |OOI|

 

 

TELEPHONE: (212) 529-0223 a
Renator eer Fax: (212) 529-0644 Swoaneea ies
Rxtva TRIVED! WWW. KUBYLAW.COM Process SEAVER

s Luis R. AYALA 1952-2012
Or COUNSEL

cere Bossy September 16, 2021

Hon. Loretta A. Preska

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Via ECF

Re: United States v. Donziger, No. 19-cr-561 (LAP), 11-civ-691 (LAK)

Dear Judge Preska:

Submitted herewith are four letters in support of Mr. Donziger, All of the authors have known
and worked with Mr. Donziger for fifteen to thirty years. The authors include Suzana Sawyer, a Professor
of Anthropology at UCLA, Davis: Jennifer R. Wynn, a criminologist and tenured professor at John Jay
College; Nils Henning, the Director of the Graduate Program in Public Health at Mount Sinai; Rob
Moodie, a Professor of Public Health at Melbourne School of Population and Global Health. These
letters highlight Mr. Donziger’s less well-known work (or at least, less publicized) dealing with public
health issues in Iraq and Ecuador, and his re-entry work at Riker’s Island. They depict a man of deep and
life-long dedication to justice and volunteerism when out of the spotlight as well as within it.

Sincerely
ee a

~ Ronald L. Kuby

Exhibit D: Sawyer Letter
Exhibit E: Wynn Letter
Exhibit F: Henning Letter
Exhibit G: Moodie Letter
